Case 6:18-cv-00836-PGB-DCI Document 28 Filed 01/28/19 Page 1 of 1 PageID 175




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

 WILLIAM LANGE

           Plaintiff,

 v.                                                    CASE NO.: 6:18-CV-00836-PGB-KRS

 GLOBAL LENDING SERVICES, LLC,

           Defendant.

                               NOTICE OF PENDING SETTLEMENT

          PLAINTIFF, WILLIAM LANGE, by and through his undersigned counsel, hereby submits this

Notice of Pending Settlement and states that Plaintiff, WILLIAM LANGE, and Defendant, GLOBAL

LENDING SERVICES, LLC, have reached a settlement with regard to this case and are presently drafting,

finalizing, and executing the settlement and dismissal documents. Upon execution of same, the parties will

file the appropriate dismissal documents with the Court.


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on this 28th day of January 2019, a true and correct copy of the

foregoing was filed with the Clerk of the Court and served on the parties of record using the CM/ECF

system.

                                                   Respectfully submitted,

                                                 /s/William “Billy” Peerce Howard
                                                 William “Billy” Peerce Howard, Esq.
                                                 Florida Bar No. 0103330
                                                 THE CONSUMER PROTECTION FIRM, PLLC
                                                 4030 Henderson Blvd.
                                                 Tampa, FL 33629
                                                 Telephone: (813) 500-1500, ext. 205
                                                 Facsimile: (813) 435-2369
                                                 Billy@TheConsumerProtectionFirm.com
                                                 Attorney for Plaintiff
